DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application

The request filed on 07/24/2022 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 15/979,998 is acceptable and a CPA has been established. An action on the CPA follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 2 is objected to because of the following informalities:  
Claims 2 limitation of “…scan an images of the picture frames” should read “…scan an image of the picture frames”
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention, “Augmented Reality Task Identification and Assistance in Construction, Remodeling, and Manufacturing”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-7 are directed to a statutory category, namely a machine.
Step 2A (1): Independent claim 1 is directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “collect information about a wall where at least one picture frame is to be hung; scan a front and rear portion of the at least on picture frame to obtain a plurality of dimensions of the at least one picture frame; and guiding an operator to hang the at least one picture frame on an area of the wall”. These claims describe a process of  obtaining dimensions of a wall and a picture frame and assisting/guiding a person to hang the picture frame on the wall. Dependent claims 2-7 further describe the process of obtaining measurements (e.g. distance) and assisting a person in hanging the picture frame (e.g. present layouts, present tasks, and provide a suggestion). This invention could encompass a human person obtaining dimensions of a wall and a picture frame using estimation or measuring tape (e.g. mental processes) and guiding/assisting another person by providing suggestions and/or instructions to hang a picture frame on the wall (e.g. certain methods of organizing human activity).  Collecting information and obtaining a plurality of dimensions is considered concepts that can be performed in the mind and providing guidance/tasks to a person is considered managing personal behavior. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of Mental Processes which includes observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” which encompasses managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-7 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite additional elements of a system comprising an augmented reality device comprising a camera, a display, a network interface, and at least one hardware processor; and program instructions executable by the at least one hardware processor that, when executed, cause the at least one hardware processor to. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract ideas of collecting information and providing guidance/tasks. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-7 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-7 recite additional elements of a system comprising an augmented reality device comprising a camera, a display, a network interface, and at least one hardware processor; and program instructions executable by the at least one hardware processor that, when executed, cause the at least one hardware processor to. As per the Applicant’s specification the augmented reality device may include a smartphone, a tablet, or a wearable device having a display, a camera, and processing circuitry [0003]; a network interface is an I/O device [0064]; and a processor-based system can be built into the device such as a computer system [0046]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0132841 A1) in view of Mehra et al. (US 2016/0216096 A1).
As per claim 1, Morrison teaches a system, comprising: an augmented reality device comprising a camera, a display, a network interface, and at least one hardware processor; program instructions executable by the at least one hardware processor that, when executed, cause the at least one hardware processor to (Morrison e.g. Figs. 1-2; Morrison teaches an augmented reality environment that corresponds to the environment may be generated for presentation via an augmented reality device (Abstract). An augmented reality e-commerce platform 102 serves content based on requests from a consumer facing web site 114 (Fig. 1 and [0036]). The platform includes input devices such as cameras, one or more rendering devices 206, a client computer, etc. (Fig. 2 and [0046]). The client side components of the platform 102 access a network 212, usually the Internet, and thereby may access a web service 214 [0055]. A client side device may be any device with a processor, memory and a network connection sufficient to connect to a cloud server [0042]. A server may be a device with a processor, memory, and a network connection sufficient to connect to a client device or other server. The memory may be computer-readable media and may run one or more server applications comprised of computer executable code ([0043] and [0045]).): 
Morrison teaches collect information about a wall where at least one picture frame is to be hung; (Morrison e.g. Input devices such as cameras and scanners may detect and map the placement of objects in a real environment [0119]. A sensor may be operated by a user to scan an environment such as a kitchen or bedroom to detect spatial data and image data. Sensors for scanning an environment may be an input device 204 that may be a part of an augmented reality device [0162]. Information relating to the environment may be rendered and overlaid into augmented reality view such as power sockets, load bearing walls, and studs within walls [0157].) 
Morrison teaches scan a front and a rear portion of the at least one picture frame to obtain a plurality of dimensions of the at least one picture frame; and (Morrison e.g. 3D scans may be performed using a photometric process and used to capture the shape of an object ([0092] and [0104]). A content author 240 may mount a product from the back, scan the front, then remount the product on the front and scan the back [0093]. Input devices such as cameras and scanners may detect and map the placement of objects in a real environment [0119]. Scanned environment data may be processed by a computer such as computing device 208 to make measurements of surfaces and objects in the scanned environment [0163]. The Examiner submits that a picture frame is considered a product and/or object.)
Morrison in view of Mehra teach guiding an operator to hang the at least one picture frame on an area of the wall 
Morrison teaches augmented reality e-commerce processes that greatly enhance the ability of a customer seeking products, services, and guidance related to home improvement and delivers how-to advice and guidance using augmented reality technology [0161].
Morrison does not explicitly teach providing guidance to hang at least one picture frame on an area of the wall.
However, Mehra teaches providing guidance to an operator to hang at least one picture frame on an area of the wall (Mehra e.g. Fig. 6, Mehra teaches an online platform for generating templates for hanging the picture frames on the wall in various layouts. The template includes a manifestation (or “representation') of a plurality of picture frames in a particular layout. The dimensions of the manifestation of the picture frames are substantially the same as actual picture frames for which the template is generated. The template also includes a marker in the manifestation of each of the picture frames that indicates a position for placing a fastener on the wall to hang the picture frame [0006].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform to include providing a user guidance in hanging pictures on the wall as taught by Mehra in order to help improve or enhance the arrangement and/or environment (i.e. home improvement) (Mehra e.g. [0040]). 
As per claim 2, Morrison in view of Mehra teach the system of claim 1, Morrison teaches wherein the program instructions, when executed, further cause the at least one hardware processor to scan an images of the picture frames (Morrison e.g. 3D scans may be performed using a photometric process and used to capture the shape of an object ([0092] and [0104]). A content author 240 may mount a product from the back, scan the front, then remount the product on the front and scan the back [0093]. Input devices such as cameras and scanners may detect and map the placement of objects in a real environment [0119]. Scanned environment data may be processed by a computer such as computing device 208 to make measurements of surfaces and objects in the scanned environment [0163]. The Examiner submits that a picture frame is considered a product and/or object.) .
As per claim 3, Morrison in view of Mehra teach the system of claim 1, Morrison does not explicitly teach, however Mehra teaches wherein the program instructions, when executed, further cause the at least one hardware processor to present a plurality of layouts of the at least one picture frame on the wall (Mehra e.g. Figs. 4 and 6, Mehra teaches an online platform for generating templates for hanging the picture frames on the wall in various layouts [0006]. The picture frames 105 can be installed on a wall in a number of layouts such as in Fig. 4 [0030].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform to include providing a plurality of layouts of the at least one picture frame on the wall as taught by Mehra in order to help improve or enhance the arrangement and/or environment (i.e. home improvement) (Mehra e.g. [0040]).
As per claim 4, Morrison in view of Mehra teach the system of claim 3, Morrison does not explicitly teach, however, Mehra teaches wherein the program instructions, when executed, further cause the at least one hardware processor to allow an operator to switch between respective ones of the layouts. (Mehra e.g. The merchant website provides the end user with an user interface to select one of the predefined layouts or create a new layout. The end user may preview various predefined layouts for the specified picture frames [0007]. The system includes an online platform 600 that generates a template such as template 500 in response to a request from an end user such as client device 605. The client device 605 may select one of a number of predefined templates provided by the online platform 600 or create a custom template specific to the end user's needs [0036].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform to include providing a plurality of layouts of the at least one picture frame on the wall as taught by Mehra in order to help improve or enhance the arrangement and/or environment (i.e. home improvement) (Mehra e.g. [0040]).
As per claim 5, Morrison in view of Mehra teach the system of claim 1, wherein the program instructions, when executed, further cause the at least one hardware processor to determine a distance from a top of the at least one picture frame to a top of a taught wire used to hang the at least one picture frame on the wall. (Mehra e.g. Fig. 6, The online platform 600 uses the position information configured by the server 615. The position information includes a distance between the apex of the hanging wire and the top edge of the picture frame [0038].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform’s measurement data of scanned objects to include a distance from a top of the at least one picture frame to a top of a taught wire used to hang the at least one picture frame on the wall as taught by Mehra in order to help improve or enhance the arrangement (i.e. home improvement) (Mehra e.g. [0040]).
As per claim 6, Morrison in view of Mehra teach the system of claim 1, Morrison in view of Mehra also teach wherein the program instructions, when executed, further cause the at least one hardware processor to identify and present a plurality of tasks to perform to hang the at least one picture frame on the wall.
Morrison teaches identify and present a plurality of tasks to perform a project (Morrison e.g. A user may wish to visualize a layout of a remodeled kitchen with new appliances and receive guidance and instructions for doing the remodel work themselves [0146].)
Morrison does not explicitly teach, however, Mehra teaches present a plurality of tasks to perform to hang the at least one picture frame on the wall (Mehra e.g. A template such as the template 500 shown in FIG. 5 may be used to install the picture frames on the wall in a particular layout. The template 500 aids in the installation of the fasteners for the picture frames on the wall at the right positions according to the layout 400. The template includes a manifestation of each of the picture frames 105 of FIG. 4 as arranged in the layout 400. The dimensions, such as a length and a height of the picture frame, of the manifestation of each of the picture frames are substantially the same as the dimensions of the corresponding actual picture frames [0031]. The template 500 also includes markers for placement of fasteners on the wall for each of the picture frames [0032]. The Examiner submits that the template provides the tasks (e.g. placement of fasteners and pictures, etc.) for hanging the picture frame on the wall.)
 The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform to include providing tasks for hanging a picture frame on the wall as taught by Mehra in order to help improve or enhance the arrangement and/or environment (i.e. home improvement) (Mehra e.g. [0040]).
As per claim 7, Morrison in view of Mehra teach the system of claim 1, Morrison does not explicitly teach, however, Mehra teaches wherein the program instructions, when executed, further cause the at least one hardware processor to provide a suggestion of a configuration of the at least one picture frame on the wall (Mehra e.g. Fig. 6, A template customization unit 630 provides an user interface having a set of tools to create a custom template to the client device. The user interface can be a drag-and-drop environment having tools for (i) providing a library of manifestations of frames of different shapes, (ii) dragging the manifestation on to a drawing area, (iii) resizing the manifestation, (iv) arranging the manifestations in a desired layout, (v) providing suggestions for improving or enhancing the arrangement, (vi) providing suggestions for alternate arrangements based on the user defined arrangement, etc. [0040].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Morrison’s augmented reality e-commerce platform to include providing suggestions for configuring pictures on the wall as taught by Mehra in order to help improve or enhance the arrangement and/or environment (i.e. home improvement) (Mehra e.g. [0040]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624